The admissibility in evidence of the laws of another State, purporting to be printed by public authority, presents a question which has frequently occurred before our courts, but either from their imperfect organization before the establishment of the Supreme Court, or the diversity of opinion entertained by different judges on the subject, has not received an (442) authoritative decision. If it had been settled either way by solemn adjudication, or by the current of practice running in one channel, we should be very unwilling to unsettle what is understood to be the law of the country. But we are now called upon to say whether it is right or wrong, according to law, *Page 247 
and upon a review of all the cases and opinions we think the printed statute book of Virginia is not admissible in evidence. The printed statute book of this State is always received in evidence as to public acts, because it is presumed that the contents of it are already lodged in the minds of the citizens. But the States, although united under a federal head, are, as to their local laws, as distinct from each other as any foreign nations can be, and no legal presumption can exist that the judges or citizens of one State can have any knowledge of the laws of another. They must, in short, be placed upon the same legal ground with foreign laws; and then the rule applies that the best evidence which the nature of the case admits must be produced. It is admitted that in point of fact it would be a matter of great convenience to admit the printed statute books of those States which confine with this, and that the risk of a successful imposition would be too great for any man to encounter. But the rule which admits such evidence as to one State must satisfy its competency as to all the States, however remote from or unconnected with us in social or commercial intercourse, and this would certainly open a door for fraud and imposition.
We must then abide by the law which regulates the authentication of these public acts of another State; and as the act of Congress of 1790, made in obedience to the Constitution, has superseded the common law on this subject, it is essential that every law of another State offered in evidence in this should be authenticated by having the seal of the State affixed thereto, for that is the highest evidence         (443) of authenticity. The case cited from 1 Dallas would be entitled to great respect if the decision had been made posterior to the act of Congress, but it was made when Congress had prescribed no mode of authentication. Due faith and credit are certainly to be given to the actset cetera of a sister State, but the question is, are they such acts? and we can adopt no better mode of ascertaining this than the one prescribed by Congress. On this ground, therefore, a new trial must be awarded.
PER CURIAM.                                          New trial.
Cited: S. v. Patterson, 24 N.C. 357; S. v. Behrman, 114 N.C. 804. *Page 248